Case 1:19-cv-00133-DDD-JPM Document 21-1 Filed 02/11/20 Page 1 of 2 PageID #: 107



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 ALEXANDRIA DIVISION


                                        STANDING ORDER

        POSESSION AND USE OF ELECTRONIC DEVICES IN THE COURTROOM


         No electronic device, including but not limited to cellular phones, pagers, laptop

  computers and personal digital assistants (PDAs) may be brought into or used in the Alexandria

  courthouse by visitors to the courthouse without the prior approval of a judge of this Court.

                                  Possession of Electronic Devices

         Employees. Employees of the United States Government with official business in the

  courthouse may bring electronic devices, such as cellular phones, pagers, laptop computers and

  personal digital assistants (PDAs) into the courthouse.

         Attorneys. Attorneys who are in good standing with and admitted to practice before this

  Court having business before the Court may bring electronic devices, such as cellular phones,

  pagers, laptop computers and personal digital assistants (PDAs) into the courthouse on the day of

  their business with the Court. This permission includes the staff employed by the attorney to

  assist in the attorney’s business with the Court.

         Witnesses. Witnesses who are scheduled to testify before the Court may bring, on the

  day they are scheduled to appear before the Court, such electronic devices as are necessary to aid

  in their testimony, IF the attorney who is calling the witness has obtained permission from the

  judge before whom the witness is appearing.




                                              Page 1 of 2
                                                                                           (Rev. 2/15/07)
Case 1:19-cv-00133-DDD-JPM Document 21-1 Filed 02/11/20 Page 2 of 2 PageID #: 108



                                      Use of Electronic Devices

         Courtrooms. All electronic devices, including but not limited to cellular phones, pagers,

  laptop computers and personal digital assistants (PDAs), must be turned off at all times inside the

  courtroom unless permission is obtained from the presiding judge.

         Outside of the Courtrooms. Electronic devices, including but not limited to cellular

  phones, pagers, laptop computers and personal digital assistants (PDAs), may be used in portions

  of the courthouse outside the courtroom as long as they do not serve to disrupt court proceedings.

                               Photography & Recording Prohibited

         At no time at any location internal to the courthouse may any electronic device be used to

  make a photograph or recording in any fashion, whether audio, video, or otherwise, without the

  specific permission of the presiding judge.

                     Unauthorized Possession or Use of an Electronic Device

         Unauthorized possession or use of an electronic device in the courthouse may subject the

  offender to suspension or limitation of these privileges or for punishment for contempt of court,

  or in exceptional circumstances, to expulsion from the premises.

              Suspension or Modification of this Rule During Heightened Security

         The privileges conferred by this Order shall be subject to suspension or modification,

  without notice, in the event the U.S. Marshal’s Service, the Court, or other federal agency

  declares a need for a heightened level of security at this courthouse.



                                                         JUDGE DEE D. DRELL




                                                Page 2 of 2
                                                                                           (Rev. 2/15/07)
